Fein, J. (concurring).
I agree that plaintiff wife’s motion for summary judgment should have been denied. Although the evidence in support of the defenses of waiver and accord and satisfaction is sparse, sufficient is alleged to raise a triable issue. However, I do not believe that the fact that the husband remarried, fathered a child, purchased a house and car and assumed the support of his mother is relevant on either issue.
*495Murphy, P. J., and Birns, J., concur with Lupiano, J.; Fein and Markewich, JJ., concur in opinion by Fein, J.
Judgment, Supreme Court, New York County, entered on October 15, 1979, reversed, on the law, without costs and without disbursements, and vacated, plaintiffs motion for summary judgment denied, and defendant’s cross motion, as already indicated by Special Term, is granted solely to the extent of dismissing so much of the plaintiffs complaint which demanded payments which accrued more than six years prior to the commencement of the action, and otherwise denied.